IhdiotmeNt for Felony. Not guilty pleaded. Ah the trial, Eebecca Syntha, a mulatto woman, born free of a manumitted negro mother, was offered as a witness—but who was objected to. by the counsel of the prisoner as incompetent to testify against him, he. being a free, born white Christian man. But the court,, (.Dorsey, Ch. J.) admitted the witness, declaring at the time that if the prisoner should be convicted, they would postpone judgment until the opinion of the judges of the general court could be taken whether, the witness was competent to give evidence against the prisoner, and declaring at the same time that a. contrariety of opinion had taken place upon the sub-, ject.
Verdict, guilty, and a petition prepared and presented to his excellency the governor, slating the facts in the case, praying that he would lay the same, before the general court for their opinion.
The abolition of the general court prevented that court from acting on the petition, and it was laid before the court of appeals at June term 1806. But the judges .having a diversity of opinion upon the. subject, requested the attorney-general to inform the governor that the court could not agree in opinion upon the question.
By the act of May 1717, ch. 8, s. 1, it is enacted, «that no negro or mulatto slave, free negro, or mulatto born of a white woman, during his time of servitude *751hy laxo (a), be admitted and received as good and valid evidence in law in any matter or thing whatsoever depending before any court of record, or before any magistrate, wherein any Christian white person is concerned.”

 By the act oF 1715, ch. 44, s. 25, 26, a white woman having a child by a slave, or free negro, should become a servant for 'seven years,—and the issue should be a servant until 31 years of age. By the act of 1728, ch 4, free mulatto women, and their bastard issue, were made subject to the same penalties; and free sVegro women, having bastards by white men, and their issue, Were also made subject to the same penalties.